 CHICAGO PARKING CO
. 495 Chicago Parking Company, Inc. 
and
 Auto Livery 
Chauffeurs, Embalmers, Funeral Directors, A
p-prentices, Ambulance Drivers and Helpers
, Taxicab Drivers, Miscellaneous Garage E
m-ployees, Car Washers, Greasers, Polishers, and 
Wash Rack Attendants Union, Local 727
, an a
f-filiate of the IBT.
  Case 13
ŒCAŒ45440 January 
11, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 The Acting General Counsel seeks d
efault judgment in 
this case pursuant to the terms of an info
rmal settlement 
agre
ement.  Upo
n a charge filed in Case 13
ŒCAŒ45440 
by Tea
msters Local 727, the Union, on July 22, 2009, the 
General Counsel i
ssued a complaint on January 29, 2010, 
alleging that the Respondent had violated Section 
8(a)(5), (3)
, and (1) of the Act.  The Union also filed 
a charge against the R
espondent in Case 13
ŒCAŒ46019 on 
May 17, 2010.
 Subsequently, the Respondent and the Union entered 
into an informal settlement agreement, which was a
p-proved by the Regional Director for Region 13 on June 

23, 2010.  Among other things, 
the settlement agreement 
required the Respondent to (1) post a notice to emplo
y-ees; (2) offer Dejene Bahiru reinstatement to his former 
position; (3) expunge any reference to his di
scharge from 
its files and notify Bahiru in writing that the Respondent 
had
 done so; and (4) pay Bahiru and Fikadu Mikkonen 
backpay in the amounts of $30,579.60 and $563.20, r
e-spectively, to be paid in 12 monthly installments of 

$2,548.30 to Bahiru from July 12, 2010
, to June 13, 
2011, and in 2 monthly installments of $281.60 to 
Mik-konen fr
om July 12
, to August 9, 2010.
 The settlement agreement also contained the following 
provision:
  NONCOMPLIANCE WITH SETTLEMENT 

AGREEMENT
ŠThe Charged Party agrees that in a 
case of non
-compliance with any of the terms of this 
Settl
ement Agreement
 by the Charged Party, including 
but not limited to, failure to make timely installment 
payments of moneys, and after 15 days notice from the 
Regional Director of the National Labor Relations 

Board of such non
-compliance without remedy by 
Charged Party, th
e Regional Director shall issue co
m-plaint in the instant case, (
or, if the Regional Director 
has withdrawn the complaint pursuant to the terms of 

this Settlement Agreement, the Regional Director shall 
reissue the complaint previously filed in the instant 
case
).  Thereafter, the General Counsel may file a m
o-tion for summary judgment with the Board on the all
e-gations of the just
-issued complaint concerning the vi
o-lations alleged therein.  Charged Party u
nderstands and 
agrees that the allegations of the aforem
entioned co
m-plaint may be deemed to be true by the Board, that it 

would not contest the validity of any such allegations, 

and the Board may enter findings, conclusions of law, 
and an order on the allegations of the aforementioned 
complaint.  On receipt of 
said motion for summary 
judgment the Board shall issue an Order requiring the 

Charged Party to Show Cause why said Motion of the 
General Counsel should not be granted.  The only i
ssue 
that may be raised in r
esponse to the Board™s Order to 
Show Cause is whe
ther Charged Party defaulted upon 
the terms of this settlement agreement.  The Board may 
then, without necessity of trial or any other proceeding, 
find all allegations of the co
mplaint to be true and make 
findings of fact and conclusions of law consistent 
with 
those allegations adverse to the Charged Party, on all 

issues raised by the pleadings.  The Board may then i
s-sue an Order providing full remedy for the violations
 found as is customary to remedy such violations, i
n-cluding but not limited to provisions
 of this Settlement 
Agreement.  The parties further agree that the Board 
Order and a U.S. Court of Appeals Judgment may be 
entered hereon ex parte.
  As set forth in the Acting General Counsel™s Motion 
for Default Judgment, the R
espondent fully complied 
wit
h the reinstatement and notice
-posting requir
ements in 
the settlement agreement, partially complied with the 
expungement requirement,
1 and on July 16, 2010, paid 
its first instal
lment of backpay owed to the discrim
i-natees.  On August 10, 2010, the Responde
nt remitted to 
the R
egion its second installment of backpay, but with an 
ove
rpayment to Mikkonen.  The Respondent has failed to 
make any additional payments since that time.
 By letter dated August 30, 2010, the compliance o
f-ficer for Region 13 returned the
 check made payable to 
Mikkonen in an amount exceeding that due and reques
t-ed that the R
espondent submit a payment for the correct 
amount owed within 15 days.  The Respondent did not 

reply to this A
ugust 30 letter.
 By emails dated September 15, 27, and 29,
 2010, the 
Region again requested the Respo
ndent to comply with 
1 Although the
 Acting General Counsel
™s motion indicates that the 
Respondent notified the Regional Director that it has e
xpunged from its 
files discriminatee Bahiru
™s discharge, the motion fu
rther indicates that 
the Respondent has failed and refused to notify Bahiru in 
writing that it 
has done so as required by the se
ttlement agreement.  In addition, the 
motion indicates that the Respondent has failed to comply with the 
settlement provision r
equiring that it execute the collective
-bargaining 
agreement with the Union.
 356 NLRB No. 72
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 496 the settl
ement agreement, and advised that unless th
e Respondent submitted the past 
due pa
yments by October 
4, 2010, the Regional Director would file a motion for 
default judgment in accordanc
e with the noncompliance 
provision of the settlement agre
ement.  The Respondent 
failed to comply.
 Accordingly, on October 18, 2010, the Regional Dire
c-tor reissued the complaint and the Acting General Cou
n-sel filed its Motion for Default Judgment with the B
oard.  
On October 20, 2010, the Board issued an order transfe
r-ring the procee
dings to the Board and a Notice to Show 
Cause why the motion should not be granted.  The R
e-spondent filed no response.  The allegations in the m
o-tion are therefore u
ndisputed.
 The
 National Labor Relations Board has delegated its 
authority in this procee
ding to a three
-member panel.
 Ruling on Motion for Default Judgment
 According to the uncontroverted allegations in the 
mo-tion for 
default 
judgment, the Respondent has failed to 
compl
y with the terms of the settlement agre
ement by 
failing to remit the agreed
-upon amounts due to Dejene 
Bahiru and Fikadu Mikkonen, notify Dejene B
ahiru that 
his discharge has been expunged from its files, and ex
e-cute the collective
-bargaining agreement wit
h the Union.  
Consequently, pu
rsuant to the noncompliance provisions 
of the settlement agreement set forth above, we find that 
all of the allegations in the reissued co
mplaint are true.
2  Accordingly, we grant the Acting General Cou
nsel™s 
Motion for Defaul
t Judgment.
 On the entire record, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times the Respondent, an Illinois corp
o-ration with an office and place of business in Ch
icago, 
Illinois, has been engaged in the business of p
roviding 
doorman, valet, and parking services to Chicago
-area 
condominium buil
dings and restaurants.
 During the calendar year preceding issuance of the r
e-issued complaint, the Respondent, in conducting its bus
i-ness operations described above, provided serv
ices va
l-ued in excess of $50,000 for its customers within the 
State of Illinois, such as Smith and Wollensky, Tavern at 
the Park,
3 and Keefer™s.
 The Respondent™s customers described above are 
themselves enterprises which are directly e
ngaged in 
interstate 
commerce in that they have each pu
rchased and 
received at their Illinois facilities goods valued in e
xcess 
2 See U-Bee, Ltd.
, 315 NLRB 667 (1994).
 3 The complaint refers to 
ﬁTavern In The Park,
ﬂ which appears to be 
a typographical error.
 of $50,000 directly from points outside the State of Ill
i-nois.
 We find that the Respondent is an e
mployer engaged 
in commerce within the meaning of S
ection 2(2), (6), and 
(7) of the Act and that Teamsters Local 727 is a l
abor 
organization within the meaning of Section 2(5) of the 

Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times, the following individuals held 
the positions set forth o
pposite their respective names 
and have been s
upervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 

Respondent within the mea
ning of Section 2(13) of the 
Act:
  Juan Olivares
 President and Director of Oper
ations
 Luis Gon
zalez
 Secretary and General Manager
  The following employees of the Respo
ndent
 (the unit
), constitute a unit appropriate for the purposes of colle
c-tive
 bargaining within the meaning of Section 9(b) of the 
Act:
  All full
-time and regular part
-time cashiers
, hikers, a
t-tendants, porters, maintenance men/custodians, drive 

men, washers, collectors, customer service represent
a-tives (e
xcluding those who do sales and/or marketing), 
drivers, dispatchers, bellmen, doormen and superv
isors 
who perform bargaining unit 
work; but excluding cler
i-cal employees, guards, professional employees and s
u-pervisors as defined in the National Labor Relations 

Act, who do not pe
rform bargaining unit work.
  Since at least 2006, and at all material times thereafter, 
the Union has been t
he designated collective
-bargaining 
represe
ntative of the unit and since then the Union has 
been recognized as the represe
ntative by Valet Parking 
Service (VPS).  This recognition has been e
mbodied in a 
collective
-bargaining agreement between the Union and
 VPS, effective November 1, 2006
, through October 31, 
2011. Since at least November 1, 2006, based on Section 9(a) 
of the Act, the Union has been the exclusive collective
-bargaining representative of the unit.
 At all material times through about Oct
ober 20
08, VPS 
had a contract for unit work at a condomi
nium building 
located at 888 South Michigan Avenue, Chicago, Ill
inois 
(888 S. Michigan).
 As of some time in October 2008, VPS te
rminated its 
contract with 888 S. Mich
igan.
 About November 1, 2008, the Respond
ent a
ssumed the 
contract described above with 888 S. Michigan, and 
                                             CHICAGO PARKING CO
. 497 since then has continued to operate the business of VPS 
in basically unchanged form at 888 S. Michigan, and has 

employed as a majority of its employees ind
ividuals who 
were previously unit 
employees of VPS at 888 S. Mich
i-gan.
 Upon assumption of the VPS contract at 888 S. Mich
i-gan as described above, the Respo
ndent made it perfectly 
clear to the unit that they would be e
mployed under the 
same conditions as they had been with VPS.
 Based on the
 operations described above, the R
e-spondent has continued the employing entity and is a 

ﬁperfectly clearﬂ successor to its pred
ecessor, VPS, at 
888 S. Michigan.
 The Respondent engaged in the following conduct:
 1.  About late January 2009, the Respondent, b
y Juan 
Olivares, at 888 S. Michigan, interfered with e
mployees™ 
exe
rcise of Section 7 rights by telling Dejene Bahiru that 
the R
espondent is not a 
union 
company.
 2.  About late January 2009, the Respondent, by Juan 
Olivares, at 888 S. Michigan, interfered 
with e
mployees™ 
exe
rcise of Section 7 rights by telling Dejene Bahiru that 
the R
espondent would not pay anything for the Union.
 3.  About late January 2009, the Respondent, by Juan 
Olivares, at 888 S. Michigan, i
mpliedly promised Dejene 
Bahiru non
union med
ical insurance.
 4.  About late February 2009, the Respo
ndent, by Juan 
Olivares, at 888 S. Michigan, i
nterrogated Dejene Bahiru 
about his interest in the Union.
 5.  About April 15, 2009, the Respondent, by Luis 
Gonzalez, at 888 S. Michigan, interfered with 
emplo
y-ees™ exercise of Section 7 rights by telling Dejene Bahiru 

that the Respondent is not a 
union 
company.
 6.  About April 15, 2009, the Respondent, by Luis 
Gonzalez, at 888 S. Michigan, interrogated Dejene B
a-hiru about his interest in 
union 
benefits.
 7.  About April 15, 2009, the Respondent, by Luis 
Gonzalez, at 888 S. Michigan, interfered with emplo
y-ees™ exercise of Section 7 rights by tel
ling Dejene Bahiru 
that he was no longer a 
union 
member when in fact he 
was.
 8.  
About April 15, 2009, the Responden
t di
scharged 
its employee Dejene B
ahiru.  The Respondent engaged in 
this conduct because the named employee of the R
e-spondent joined and assisted the Union and e
ngaged in 
concerted activities, and to discourage emplo
yees from 
enga
ging in these activities.
 9.  Commencing sometime in November 2008, on a 
date unknown to the R
egional Director but known to the 
Respondent, the Respondent unilaterally term
inated all 
benefits, including Health and Welfare benefits, of its 
unit employees at 888 S. Michigan that were
 the unit 
emplo
yees™ terms and conditions of employment that had 
been provided under the colle
ctive
-bargaining agreement 
described above.
 10.  The subject set forth in paragraph 9 relates to 
wages, hours, and other terms and conditions of e
m-ployment of the
 unit and is a mandatory subject for the 
purposes of collective bargaining.
 11.  Inasmuch as the Respondent is a perfectly clear 
successor to VPS as d
escribed above, the Respondent 
was not entitled to make any unilateral changes to the 
terms and conditions
 of the unit e
mployees™ employment 
that existed under the collective
-bargaining agreement 
described above.
 12.  The Respondent engaged in the conduct d
escribed 
in paragraph 9 without notice to the Union and without 
providing
 the Union an opportunity to bar
gain about any 
such changes.
 13.  About January 2009, the Respondent, by Juan 
Olivares, at 888 S. Michigan, bypassed the Union and 
dealt directly with its unit employee Dejene Bahiru by 
offering him non
union health insurance.
 14.  About February 2009, the 
Respondent, by Juan 
Olivares, at 888 S. Michigan, bypassed the Union and 
dealt directly with its unit e
mployee Dejene Bahiru by 
offering him non
union health insurance.
 CONCLUSIONS OF 
LAW 1.  By the conduct described above in paragraphs 1
Œ7, 
the Respondent 
has been interfering with, restrai
ning, 
and coercing employees in the exercise of the rights 
guaranteed in Section 7 of the Act in viol
ation of Section 
8(a)(1) and affecting co
mmerce within the meaning of 
Section 2(6) and (7) of the Act.
 2.  By the conduct
 described above in paragraph 8, the 
Respondent has been discrim
inating in regard to the hire 
or te
nure or terms or conditions of employment of its 
employees, thereby discouraging membership in a labor 

organization in vi
olation of Section 8(a)(3) and (1) a
nd affecting commerce within the meaning of Se
ction 2(6) 
and (7) of the Act.
 3.  
By the conduct described above in paragraphs 9
Œ14, the Respondent has been failing and refusing to ba
r-gain collectively and in good faith with the exclusive 

colle
ctive
-bargain
ing representative of its employees 
within the meaning of Section 8(d) of the Act in violation 
of Section 8(a)(5) and (1) and a
ffecting commerce within 
the meaning of Se
ction 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in c
er-tain unfair labor practices, we shall order it to take ce
r-tain affirmative action designed to effectuate the pol
icies 
of the Act.  Specifically, the Respondent shall co
mply 
with the remaining unmet terms of the settlement agre
e- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 498 ment approved by the Region
al Director for R
egion 13 
on June 23, 2010, by paying to the discriminatees the 
remaining backpay owed under the settlement agreement, 
notifying Dejene B
ahiru in writing that any reference to 
his unla
wful discharge has been removed from its files, 
and ex
ecuting the collective
-bargaining agreement with 
the Union.  The remaining backpay due under the settl
e-ment agreement shall be paid 
with interest at the rate 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in
 Ken-tucky River Medical Center
, 356 NLRB 
6 (2010)
.  In 
limiting our affirmative rem
edies to those enumerated 
above, we note that the Acting General Counsel is e
m-powered under the noncompliance provisions of the se
t-tlement agreement to seek ﬁfull remedy for
 the vi
olations 
found as is customary to remedy such violations, inclu
d-ing but not limited to provisions of this Settlement 
Agreement,ﬂ i
ncluding full backpay.  However, in his 
Motion for Default Judgment, the Acting General Cou
n-sel has not sought such add
itional rem
edies and we will 
not, sua sponte, include them.
4 4 See, e.g., 
Benchmark Mechanical, Inc.
, 348 NLRB 576 (2006).  
The Acting General Counsel has requested, in his 
motion for 
defau
lt judgment, that the Board issue 
ﬁan appropriate Remedial Order inclu
d-
ing the payment of full backpay in the amount of $25,764.60 (
Bahiru 
being owed $25,483
; Mikkonen being owed $281.60), plus interest, as 
liquidated damages; an order that Respondent noti
fy Bahiru in wri
ting 
that his discharge by Respondent has been e
xpunged from his file; and 
an order that Respondent execute the 2006
Œ2011 collective
-bargaining 
ORDER
 The National Labor Relations Board orders that the 
Respondent, Chicago Parking Company, Inc., Ch
icago, 
Illinois, its officers, agents, successors, and a
ssigns, shall 
take the following affi
rmative action necessary to effe
c-tuate the policies of the Act.
 1. 
 Remit $25,764.60, plus interest, to R
egion 13 of the 
National Labor Relations Board to be disbursed to D
e-jene Bahiru and Fikadu Mikkonen, in accordance with 
the terms of the settlement agr
eement approved by the 
Regional Director on June 23, 2010.
 2. 
 Execute and apply the collective
-bargaining agre
e-ment b
etween the Union and predecessor Valet Parking 
Service, effective November 1, 2006, through October 
31, 2011, to its employees at the 888 
S. Michigan Av
e-nue and 321 N. Clark (Reid Murdoch) buildings in Ch
i-cago, Ill
inois.
 3. 
 Notify Dejene Bahiru, in writing, that any refe
rence 
to his unlawful discharge has been r
emoved from its files 
and that the unlawful discharge will not be used against 
him in any way.
 4. 
 Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 agreement with the Union.
ﬂ  Accordingly, we construe this as a request 
to enforce the unmet term
s of the settl
ement agreement.
                                                                                                                    